CASE 0:21-cv-00227-DWF-LIB Doc. 27-1 Filed 04/19/21 Page 1 of 13
         CASE 0:21-cv-00227-DWF-LIB Doc. 27-1 Filed 04/19/21 Page 2 of 13




                                CITY OF DULUTH
                           PROJECT LABOR AGREEMENT

                                                  ARTICLE I
                                                  PURPOSE

This Agreement is entered into this            day of        , 20 as of the date of attestation by the
City Clerk, by and between                     , it successors or assigns (hereinafter
“Project    Contractor”),
                   1
                     (hereinafter “Owner”) and the Duluth Building and Construction Trade
Council, on behalf of its affiliated local unions, acting on their own behalf and on behalf of their
respective affiliates and members whose names are subscribed hereto and who have, through their
duly authorized officers, executed this Agreement, hereinafter collectively called the “Union or
Unions”, with respect to the construction of the                                            [name of
Project], hereinafter “Project”.

The term “Contractor” shall include all construction contractors and subcontractors of whatever
tier engaged in construction work within the scope of this Agreement, including the Project
Contractor when it performs construction work within the scope of this Agreement. Where specific
reference to                                 [name of Project Contractor] alone is intended, the
term “Project Contractor” is used.

The parties recognize the need for the timely completion of the Project without interruption or
delay. This Agreement is intended to establish a framework for labor-management cooperation
and stability. The Contractor(s) and the Unions agree that the timely construction of this Project
will require substantial numbers of employees from construction and supporting crafts possessing
skills and qualifications that are vital to its completion. They will work together to furnish skilled,
efficient craft workers for the construction of the Project.

Further, the parties desire to mutually establish and stabilize wages, hours and working conditions
for the craft workers on this construction project, to encourage close cooperation between the
Contractor(s) and the Unions to the end that a satisfactory, continuous and harmonious relationship
will exist between the parties to this Agreement.

Therefore, in recognition of the special needs of this Project and to maintain a spirit of harmony,
labor-management peace, and stability during the term of this Agreement, the parties agree to abide
by the terms and conditions in this Agreement, and to establish effective and binding methods for
the settlement of all misunderstandings, disputes or grievances which may arise. Further, the
Contractor(s) and all contractors of whatever tier, agree not to engage in any lockout, and the
Unions agree not to engage in any strike, slow-down, or interruption or other disruption of or
interference with the work covered by this Agreement.

1
 Where the work is performed under Contract with the City of Duluth, the “Owner” is the City of Duluth. Where
the Owner receives financial assistance or payment from the City the Owner is the corporation, firm or other entity
that is receiving the assistance or payment.
        CASE 0:21-cv-00227-DWF-LIB Doc. 27-1 Filed 04/19/21 Page 3 of 13




                                           ARTICLE II

                                   SCOPE OF AGREEMENT

Section 1. This Project Labor Agreement shall apply and is limited to all construction work
included in all bid categories for the Project under the direction of and performed by the
Contractor(s), of whatever tier, which may include the Project Contractor, who have contracts
awarded for such work on the Project. Such work shall include site preparation work and dedicated
off-site work.

The Project is defined as: [list all aspects of the construction work involved.]

Section 2. It is agreed that the Project Contractor shall require all Contractors of whatever tier who
have been awarded contracts for work covered by this Agreement to accept and be bound by the
terms and conditions of this Project Labor Agreement by executing the “Agreement to be Bound”
form attached as Exhibit 1 prior to commencing work. This Project Labor Agreement is a material
term of the bid specifications for the Project and therefore, regardless of whether a contractor
executes this Agreement, by virtue of the owner and/or Project Contractor accepting the bid offer
of the Contractor, a Contractor who performs work on this project is bound to this PLA regardless
of their execution of this Agreement. The Project Contractor shall assure compliance with this
Agreement by the Contractors. It is further agreed that, where there is a conflict, the terms and
conditions of this Project shall supersede and override terms and conditions of any and all other
national, area, or local collective bargaining agreements, except for all work performed under the
NTL Articles of Agreement, The National Stack/Chimney Agreement, the National Cooling
Tower Agreement, all instrument calibration work and loop checking shall be performed under the
terms of the UA/IBEW Joint National Agreement for Instrument and Control Systems
Technicians, and the National Agreement of the International Union of Elevator Constructors, with
the exception of Article V, VI and VII of this Project Labor Agreement, which shall apply to such
work. It is understood that this is a self-contained, stand alone, Agreement and that by virtue of
having become bound to this Project Agreement, neither the Project Contractor nor the Contractors
will be obligated to sign any other local, area or national agreement.

Section 3. Nothing contained herein shall be construed to prohibit, restrict or interfere with the
performance of any other operation, work, or function which may occur at the Project site or be
associated with the development of the Project.

Section 4. This Agreement shall only be binding on the signatory parties hereto and shall not apply
to their parents, affiliates or subsidiaries.

Section 5. The Owner and/or Project Contractor have the absolute right to select any qualified
bidder for the award of contracts on this Project without reference to the existence or non-existence
of any agreements between such bidder and any party to this Agreement; provided, however, only
that such bidder is willing, ready and able to become a party to and comply with this Project
Agreement, should it be designated the successful bidder.

Section 6. As areas and systems of the Project are inspected and construction tested by the Project
Contractor or Contractors and accepted by the Owner, the Project Labor Agreement will not have

                                                 2
        CASE 0:21-cv-00227-DWF-LIB Doc. 27-1 Filed 04/19/21 Page 4 of 13



further force or effect on such items or areas, except when the Project Contractor or Contractors
are directed by the Owner to engage in repairs, modifications, check-out, and warranty functions
required by its contract with the Owner during the term of this Agreement.

Section 7. It is understood that the Owner, at its sole option, may terminate, delay and/or suspend
any or all portions of the Project at any time.

Section 8. It is understood that the liability of any employer and the liability of the separate unions
under this Agreement shall be several and not joint. The unions agree that this Agreement does not
have the effect of creating any joint employer status between or among the Owner, Contractor(s)
or any employer.

Section 9. The provisions of this Project Labor Agreement shall apply to all craft employees
represented by any Union listed in Schedule A hereto attached and shall not apply to other field
personnel or managerial or supervisor employees as defined by the National Labor Relations Act.
No Contractor party is required to sign any other agreement as a condition of performing work
within the scope of this Agreement. However, any Contractor performing work on the Project
which is not party to a Local Area Labor Agreement for a craft employed by the Contractor, agrees
to install hourly wage rates, hours, fringe benefit contributions, referral procedures and all other
terms and conditions of employment as fully set forth in the applicable Local Area Agreement as
described in Schedule A for work on the Project for each craft employed by the Contractor. But in
no event shall the wages be less than the wages that are applicable to this project under the
Minnesota Prevailing Wage Act, Minn. Stat. § 177.43. All employees covered by this Agreement
shall be classified in accordance with the work performed. Nothing in this Agreement requires
employees to join a union or pay dues or fees to a union as a condition of working on the covered
project. This Agreement is not, however, intended to supersede independent requirements in
applicable local union agreements as to contractors that are otherwise signatory to those
agreements and as to employees of such employers performing covered work.

Section 10. The Contractors agree to timely pay contributions to the established employee benefit
funds in the amounts designated in the Local Area Labor Agreements attached as Schedule A.

The Contractors adopt and agree to be bound by the written terms of the legally-established Trust
Agreements specifying the detailed basis on which payments are to be made into, and benefits paid
out of, such Trust Funds. The Contractors authorize the parties to such Trust Agreements to appoint
trustees and successor trustees to administer the Trust funds and hereby ratify and accept the
Trustees so appointed as if made by the Contractors.

Section 11. All workers delivering fill, sand, gravel, crushed rock, transit/concrete mix, ready mix,
asphalt or other similar material and all workers removing any materials from the construction site
shall receive a total package of wages and benefits at least and not lower than the wages and
benefits provided for in the then current Highway, Heavy Construction Agreement between
Teamsters Local 346 and the Associated General Contractors of America, or the Highway Heavy
Prevailing Wage Schedule, whichever is greater.




                                                  3
        CASE 0:21-cv-00227-DWF-LIB Doc. 27-1 Filed 04/19/21 Page 5 of 13




                                 ARTICLE III
                     UNION RECOGNITION AND UNION SECURITY

Section 1. The Contractors recognize the signatory Unions as the sole and exclusive bargaining
representatives of all craft employees within their respective jurisdictions working on the Project
within the scope of this Agreement.

Section 2. All employees covered by this Agreement now in the employ of the Contractor shall
remain members in good standing in their respective Unions during the term of the Agreement and
all employees hereinafter employed by the Contractor will become members of the respective
Unions within seven (7) days after the date of their employment and shall remain members of the
Unions in good standing during the term of this Agreement.

Section 32. Authorized representatives of the Union shall have access to the Project, provided they
do not interfere with the work of employees and further provided that such representatives comply
fully with the posted visitor and security and safety rules of the Project.

                                       ARTICLE IV
                                 REFERRAL OF EMPLOYEES

Applicants for the various classifications covered by this Agreement required by the Employer or
Contractors on the Project shall be referred to the Contractors by the Unions. The Unions represent
that its local unions administer and control their referrals and it is agreed that these referrals will
be made in a non-discriminatory manner and in full compliance with Federal and State laws.

                                       ARTICLE V
                                  MANAGEMENT’S RIGHTS

The Project Contractor and Contractors of whatever tier retain full and exclusive authority for the
management of their operations. Except as otherwise limited by the terms of this Agreement or the
applicable local area agreements, the Contractors shall direct their working forces at their
prerogative, including, but not limited to hiring, promotion, transfer, lay-off or discharge for just
cause.

                                    ARTICLE VI
                           WORK STOPPAGES AND LOCKOUTS

Section 1. During the term of this Agreement there shall be no strikes, picketing, work stoppages,
slow downs or other disruptive activity for any reason by the Unions or by any employee, and
there shall be no lockout by the Contractor. Failure of any Union or employee to cross any picket
line established at the Project site is a violation of this Article.

Section 2. The Unions shall not sanction, aid or abet, encourage or continue any work stoppage,
strike, picketing or other disruptive activity at the Contractor’s project site or any site of a
contractor or supplier necessary for the performance of work at the project site and shall undertake
all reasonable means to prevent or to terminate any such activity. No employee shall engage in

                                                  4
        CASE 0:21-cv-00227-DWF-LIB Doc. 27-1 Filed 04/19/21 Page 6 of 13



activities which violate this Article. Any employee who participates in or encourages any activities
which interfere with the normal operation of the Project shall be subject to disciplinary action,
including discharge, and if justifiably discharged for the above reasons, shall not be eligible for
rehire on the Project for a period of not less than thirty (30) days.

Section 3. The Unions shall not be liable for acts of employees for whom it has no responsibilit y.
The International Union General President or Presidents will immediately instruct, order and use
the best efforts of his office to cause the Local Union or Unions to cease any violations of this
Article. An International Union complying with this obligation shall not be liable for unauthorized
acts of its Local Union. The principal officer or officers of a Local Union will immediately instruct,
order and use the best efforts of his office to cause the employees the Local Union represents to
cease any violations of this Article. A Local Union complying with this obligation shall not be
liable for unauthorized acts of employees it represents. The failure of the Contractor to exercise its
right in any instance shall not be deemed a waiver of its right in any other instance.

Section 4. Any party alleging a breach of this Article shall have the right to petition a court for
temporary and permanent injunctive relief. The parties agree that the moving party, upon proving
a breach of this Agreement, shall be entitled to temporary and permanent injunctive relief.

                                          ARTICLE VII
                                            SAFETY

The parties are mutually committed to promoting a safe working environment for all personnel at
the job site. It shall be the responsibility of each employer to which this PLA applies to provide
and maintain safe working conditions for its employees, and to comply with all applicable federal,
state and local health and safety laws and regulations.

                              ARTICLE VIII
                 UNION-MANAGEMENT COOPERATION COMMITTEE

The parties to this Agreement agree to form a Union-Management Committee, consisting of
signatory unions, contractors, and representatives of the City of Duluth. The purpose of the
Committee is to ensure cooperation on matters of mutual concern, including productivity, quality
of work, safety and health.

                                       ARTICLE IX
                                DISPUTES AND GRIEVANCES

Section 1. This Agreement is intended to provide close cooperation between management and
labor. Each of the Unions will assign a representative to this Project for the purpose of completing
the construction of the Project economically, efficiently, continuously, and without interruptions,
delays, or work stoppages.

Section 2. The Contractors, Unions, and the employees, collectively and individually realize the
importance to all parties to maintain continuous and uninterrupted performance of the work on the



                                                 5
        CASE 0:21-cv-00227-DWF-LIB Doc. 27-1 Filed 04/19/21 Page 7 of 13



Project, and agree to resolve disputes in accordance with the grievance-arbitration provisions set
forth in this Article.

Section 3. Any question or dispute arising out of and during the term of this Project Labor
Agreement (other than trade jurisdictional disputes) shall be considered a grievance and subject to
resolution under the following procedures:

        Step 1. (a) When an employee subject to the provisions of this Agreement feels he or she
is aggrieved by a violation of this Agreement, he or she, through his or her local union business
representative or job steward, shall, within ten (10) working days after the occurrence of the
violation, or knowledge of the violation, give notice to the work-site representative of the involved
Contractor stating the provision(s) of the Local Area Agreement and/or this PLA alleged to have
been violated. The business representative of the local union or the job steward and the work-site
representative of the involved Contractor and the Project Contractor shall meet and endeavor to
adjust the matter within three (3) working days after timely notice has been given. The
representative of the Contractor shall keep the meeting minutes and shall respond to the Union
representative in writing (copying the Project Contractor) at the conclusion of the meeting but not
later than twenty-four (24) hours thereafter. If they fail to resolve the matter within the prescribe d
period, the grieving party may, within forty-eight (48) hours thereafter, pursue Step 2 of the
Grievance Procedure, provided the grievance is reduced to writing, setting forth the relevant
information concerning the alleged grievance, including a short description thereof, the date on
which the grievance occurred, and the provision(s) of the Local Area Agreement and/or this PLA
alleged to have been violated.

               (b) Should the Local Union(s) or the Project Contractor or any Contractor have a
dispute with the other party and, if after conferring, a settlement is not reached within seven (7)
working days, the dispute may be reduced to writing and proceed to Step 2 in the same manner as
outlined herein for the adjustment of an employee complaint.

        Step 2. The Business Manager or his or her designee of a Local Union and the involved
Contractor shall meet within seven (7) working days of the referral of a dispute to this second step
to arrive at a satisfactory settlement thereof. Meeting minutes shall be kept by the Contractor. If
the parties fail to reach an agreement, the dispute may be appealed in writing in accordance with
the provisions of Step 3 within seven (7) calendar days thereafter.

        Step 3. (a) If the grievance has been submitted but not adjusted under Step 2, either party
may request in writing, within seven(7) calendar days thereafter, that the grievance be submitted
to an Arbitrator mutually agreed upon by them. The Contractor and the involved Union shall
attempt mutually to select an arbitrator, but if they are unable to do so, they shall request the
Federal Mediation and Conciliation Service to provide them with a list of seven (7) neutral
arbitrators from which the Arbitrator shall be selected. The parties shall alternatively strike
arbitrators from the list until one remains, who shall preside at the hearing. The party striking first
shall be determined by the flip of a coin. The decision of the Arbitrator shall be final and binding
on all parties. The fee and expenses of such Arbitration shall be borne equally by the Contractor
and the involved Local Union(s).



                                                  6
        CASE 0:21-cv-00227-DWF-LIB Doc. 27-1 Filed 04/19/21 Page 8 of 13



                (b) Failure of the grieving party to adhere to the time limits established herein shall
render the grievance null and void. The time limits established herein may be extended only by
written consent of the parties involved at the particular step where the extension is agreed upon.
The Arbitrator shall have the authority to make decisions only on issues presented to him or her,
and he or she shall not have authority to change, amend, add to or detract from any of the provisions
of this Agreement.

Section 4. The Project Contractor and Owner shall be notified of all actions at Steps 2 and 3 and
shall, upon their request, be permitted to participate in all proceedings at these steps.

                                        ARTICLE X
                                 JURISDICTIONAL DISPUTES

Section 1. The assignment of work will be solely the responsibility of the Contractor performing
the work involved; and such work assignments will be in accordance with the Plan for the
Settlement of Jurisdictional Disputes in the Construction Industry (the “Plan”) or any successor
Plan.

Section 2. All jurisdictional disputes on this Project, between or among Building and Construction
Trades Unions and employers, parties to this Agreement, shall be settled and adjusted according
to the present Plan established by the Building and Construction Trades Department or any other
plan or method of procedure that may be adopted in the future by the Building and Construction
Trades Department. Decisions rendered shall be final, binding and conclusive on the Contractors
and Unions parties to this Agreement.

Section 3. All jurisdictional disputes shall be resolved without the occurrence of any strike, work
stoppage, or slow-down of any nature, and the Contractor’s assignment shall be adhered to until
the dispute is resolved. Individuals violating this section shall be subject to immediate discharge.

Section 4. Each Contractor will conduct a pre-job conference with the appropriate Building and
Construction Trades Council prior to commencing work. The Project Contractor and the Owner
will be advised in advance of all such conferences and may participate if they wish.

                                         ARTICLE XI
                                      SUBCONTRACTING

The Project Contractor agrees that neither it nor any of its contractors or subcontractors will
subcontract any work to be done on the Project except to a person, firm or corporation who is or
agrees to become party to this Agreement. Any contractor or subcontractor working on the Project
shall, as a condition to working on said Project, become signatory to and perform all work under
the terms of this Agreement.




                                                  7
        CASE 0:21-cv-00227-DWF-LIB Doc. 27-1 Filed 04/19/21 Page 9 of 13




                                      ARTICLE XII
                                  HELMETS TO HARDHATS

Section 1. The Employers and Unions recognize a desire to facilitate the entry into the building
and construction trades of veterans who are interested in careers in the building and construction
industry. The Employers and Unions agree to utilize the services of the Center for Military
Recruitment, Assessment and Veterans Employment (hereinafter “Center”) and the Center’s
“Helmets to Hardhats” program to serve as a resource for preliminary orientation, assessment of
construction aptitude, referral to apprenticeship programs or hiring halls, counseling and
mentoring, support network, employment opportunities and other needs as identified by the parties.

Section 2. The Unions and Employers agree to coordinate with the Center to create and maintain
an integrated database of veterans interested in working on this Project and of apprenticeship and
employment opportunities for this Project. To the extent permitted by law, the Unions will give
credit to such veterans for bona fide, provable past experience.

                                      ARTICLE XIII
                                 LABOR HARMONY CLAUSE

The contractor shall furnish labor that can work in harmony with all other elements of labor
employed on the Project and shall submit a labor harmony plan to demonstrate how this will be
done. “Harmony” shall include the provision of labor that will not, either directly or indirectly,
cause or give rise to any work disruptions, slow downs, picketing, stoppages, or any violence or
harm to any person or property while performing any work, or activities incidental thereto at the
Project. The labor harmony plan should include the company’s labor management policies,
collective bargaining agreements if any and their expiration dates, past labor relations history, a
listing of activities anticipated under this contract that may potentially cause friction with on-site
workers, and procedures the company will undertake to eliminate this friction.

The contractor agrees that it shall require every lower-tier subcontractor to provide labor that will
work in harmony with all other elements of labor employed in the work, and will include the
provisions contained in the paragraph above, in every lower-tier subcontract let for work under
this contract.

The requirement to provide labor that can work in harmony with all other elements of labor
employed in the work throughout the contract performance is a material element of this contract.
Failure by the contractor or any of its lower-tier subcontractors to comply with this requirement
shall be deemed a material breach of the contract which will subject the contractor to all rights and
remedies the Owner or Project Contractor may have, including without limitation the right to
terminate the contract.




                                                 8
       CASE 0:21-cv-00227-DWF-LIB Doc. 27-1 Filed 04/19/21 Page 10 of 13




                                        ARTICLE XIV
                                    NO DISCRIMINATION

Section 1. The Contractor and Union agree that they will not discriminate against any employee
or applicant for employment because of his or her membership or non-membership in a Union or
based upon race, color, religion, sexual preference, gender identification, national origin or age in
any manner prohibited by law or regulation.

Section 2. Any complaints regarding application of the provisions of Section 1, should be brought
to the immediate attention of the involved Contractor for consideration and resolution.

Section 3. The use of the masculine or feminine gender in this Agreement shall be construed as
including all gender identification.

                                      ARTICLE XV
                               SAVINGS AND SEPARABILITY

It is not the intention of the parties to violate any laws governing the subject matter of this
Agreement. The parties hereto agree that in the event any provisions of the Agreement are finally
held or determined to be illegal or void as being in contravention of any applicable law, the
remainder of the Agreement shall remain in full force and effect unless the part or parts so found
to be void are wholly inseparable from the remaining portions of this Agreement. Further, the
Contractor and Union agree that if and when any and all provisions of this Agreement are finally
held or determined to be illegal or void by a Court of competent jurisdiction, the parties will
promptly enter into negotiations concerning the substance affected by such decision for the
purpose of achieving conformity with the requirements of an applicable law and the intent of the
parties hereto.

                                    ARTICLE XVI
                             DURATION OF THE AGREEMENT

The Project Labor Agreement shall be effective _                , 20 and shall continue in effect
for the duration of the Project construction work described in Article II hereof. Construction of
any phase, portion, section or segment of the project shall be deemed complete when such phase,
portion, section or segment has been turned over to the Owner and has received the final acceptance
from the Owner’s representative.

Since there are provisions herein for no strikes or lockouts in the event any changes are negotiated
and implemented under a Local Area Agreement during the term of this Agreement, the Contractor
agrees that, except as specified herein, such changes shall be recognized and shall apply
retroactively to the termination date in the particular Local Agreement involved. Each Contractor
which has a Local Agreement with a Union at the time that its contract at the project commences
shall continue it in effect with each said Union so long as the Contractor remains on the project.
In the event any such Local Area Agreement expires, the Contractor shall abide by all of the terms
of the expired Local Agreement until agreement is reached on a new Local Agreement, with any
changes being subject to the provisions of this Agreement.


                                                 9
        CASE 0:21-cv-00227-DWF-LIB Doc. 27-1 Filed 04/19/21 Page 11 of 13




The Union agrees that there will be no strikes, work stoppages, sympathy actions, picketing,
slowdowns or other disruptive activity affecting the Project by any Union involved in the
negotiation of a Local Area Agreement nor shall there be any lockout on this Project affecting the
Union during the course of such negotiations.

IN WITNESS WHEREOF, the parties have entered into this Agreement to be effective as of the
day and year above written.

OWNER                                               PROJECT CONTRACTOR


By: _                                               By: _
Its:                                                Its:



DULUTH BUILDING & CONSTRUCTION
TRADES COUNCIL


By:_
Its:




                                               10
          CASE 0:21-cv-00227-DWF-LIB Doc. 27-1 Filed 04/19/21 Page 12 of 13




                               AGREEMENT TO BE BOUND

                             PROJECT LABOR AGREEMENT

       The undersigned EMPLOYER agrees that it has reviewed a copy of the Project Labor
Agreement for the                                      Project located in Duluth, Minnesota
with the Duluth Building and Construction Trades Council and further agrees to become a party
to and bound to the foregoing Agreement.
      This form is to be completed by subcontractor and submitted to the Project Contractor.
Project Contractor shall retain and submit to City of Duluth or Duluth Building & Construction
Trades Council upon request.




Attest:



SIGNED FOR THE EMPLOYER:                                   Dated:




Company Name


Company Address



Phone No., Job Site and/or Office


Fax No.


By


Title




                                               11
       CASE 0:21-cv-00227-DWF-LIB Doc. 27-1 Filed 04/19/21 Page 13 of 13




                                       SCHEDULE “A”

For a copy of the current Local Area Collective Bargaining Agreement referenced in Article II,
Section 9 of the PLA please contact directly the Local Union representing the craft for the work
to be performed or contact the Duluth Building and Construction Trades Council.

A-1    Asbestos Workers Local 49

A-2    Boilermakers Local 647

A-3    BAC Local 1 Chapter 3 Duluth and Iron Range

A-4    Carpenters Local 361

A-5    Cement Masons/Plasters Local 633

A-6    Elevator Constructors Local 9

A-7    IBEW Local 242

A-8    Iron Workers Local 512

A-9    Laborers Local 1091

A-10   Millwrights Local 1348

A-11   Operating Engineers Local 49

A-12   Painters & Allied Trades Local 106

A-13 Plumbers & Fitters Local 11

A-14   Roofers Local 96

A-15   Sheet Metal Workers Local 10

A-16 Sprinkler Fitters Local 669

A-17   Teamsters Local 346




                                               12
